AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. Contract ID Code
    V

Page        of Pages
   1                 4

2. Amendment/Modification No.
  P00294

3. Effective Date
MAR 30 2007

4. Requisition/Purchase Req. No.
    07-NEX-0045

5. Project No. (if applicable)
   14311

6. Issued By                                                  Code MDA906
DEPARTMENT OF DEFENSE
TRICARE MANAGEMENT ACTIVITY/CM
16401 E. CENTRETECH PARKWAY
AURORA, CO 80011-9066
CLAYTON SMITH 303 676-3854

7. Administered By (if other than Item 6)                    Code
SEE BLOCK 6

8. Name and Address of Contractor (No., Street, County, and Zip Code)

HUMANA MILITARY HEALTHCARE SERVICES,               Vendor ID: 00000265
500 W. MAIN
STREET                                                          DUNS: 805349198
P.O. BOX 740062
LOUISVILLE KY 40202                                                        CAGE:
050S0

(x)

9A. Amendment of Solicitation No.




9B. Date (See Item 11)



X

10A. Modification of Contract/Order No.
MDA906-03-C-0010

10B. Date (See Item 13)
August 27, 2003


Code

Facility Code

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

[ ] The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers [ ] is extended [ X ] is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDG-MENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. Accounting and Appropriation Data (if required)
9707070130.1889.102000      $ US     XXX

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

(x)

A. This change order is issued pursuant to: (Specify authority) The changes set
forth in item 14 are made in the Contract Order No. in item 10A.

 

B. The above numbered Contract/Order is modified to reflect the administrative
changes (such as changes in paying office, appropriation date, etc) Set forth
item 14, pursuant to the authority of FAR 43.103(b)

X

C. This supplemental agreement is entered into pursuant to authority of:
See Block 14 below

 

D. Other (Specify type of modification and authority)

E. IMPORTANT:

Contractor [ ] is not, [ X ] is required to sign this document and return 1
copies to the issuing office.

14. Description of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of modification no. P00294 (Reference ConReq No.s 14311 and 14312)
is to incorporate Option Period IV
target cost and fee and to exercise Option Period IV.

Block 12: Paragraph H.1. Contractor Financial Underwriting of Healthcare costs
and FAR 52.217-9, OPTION TO EXTEND THE TERM OF THE CONTRACT (Mar 2000).

See continuation sheet.


Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. Name and Title of Signer (Type or Print)
David J. Baker
President & CEO


16A. Name and title of Contracting Officer (Type or Print)
JUDY F. ROSS                                         303 676-3754
CONTRACTING OFFICER
judy.ross@tma.osd.mil

15B. Contractor/Offeror


/s/David J. Baker
_________________________________
(Signature of person authorized to sign)


15C. Date Signed

3-30-07

16B. United States of America


/s/ Judy F. Ross
_______________________________
(Signature of Contracting Officer)

16C. Date Signed

3-30-07

NSN
7540-01-152-8070                                                            30-105                                                       STANDARD
FORM 30 (REV. 10-83)
PREVIOUS EDITIONS
UNUSABLE                                                                                                        Prescribed
by GSA FAR (48 CFR) 53.243